Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Pulsipher (US 7159217 B2) describes a computer implemented method for managing execution of work in a networked multi-processor computing environment in which work is distributed between multiple processors, the method comprising: receiving a first file that represents a work request, said first file specifying a first job and a second job for execution in a networked multi-processor computing environment in which work is distributed among multiple processors, said first job comprising a first task and said second job comprising a second task; wherein said first task has a parent-child relationship with said first job such that said first task is a child of said first job, and wherein said second task has a parent-child relationship with said second job such that said second task is a child of said second job; wherein said first and second jobs comprise respective aggregations of executable commands and wherein said first and second tasks each comprise at least one of said executable commands; wherein dependencies among jobs are specified in a corresponding work request by hierarchically relating, in a file that represents the corresponding work request, interdependent jobs, and wherein dependencies among jobs specified in the corresponding work request contribute to a determination of an order in which commands are executed in the networked multi-processor computing environment; interpreting said first file to automatically determine, based at least in part on whether said first and second jobs are hierarchically related in the first file, whether said first and second jobs have any dependencies that have not been satisfied; in response to a determination that said first and second jobs have no dependencies that have not been satisfied, causing said first task of said first job and said second task of said second job to be executed in parallel based on a default work execution order which is to execute jobs in parallel unless otherwise specified in said file that represents said work request; and wherein said work request does not explicitly specify that said first and second tasks be executed in parallel.

	Li (US 5596750 A) describes a system for transactional processing between an information processing server and a plurality of workstations between which the jobs corresponding to activities constituting procedures are executed, the system including, on the server side, a scheduler module for the jobs which are based on the definition of procedures (that is, the precedences among the activities of a procedure) memorized in the relational data base in order to schedule the progress of the jobs by finding the next activity or activities and creating the corresponding task or tasks, given the end of an activity; a dispatcher module for performing the distribution of the tasks which are based on the relationship between a role and an actor memorized in the relational data base in order to assign a task to an actor, optionally chosen on the basis of the work load; a signaler module for preserving a trail of times events and receiving information from the scheduler and from a coordinator module; a message box exchanging signals on the one hand with the dispatcher and signaler modules, and on the other hand with a module for communication with the workstations and a data management module for the work flow, the system including on the part of the workstation a communications layer, a message management layer corresponding to the work flow, a layer including various sets of interfaces of applications programming, a management services layer, and a user interface layer.

	Murphy (US 5481707) describes an input/output (I/O) system including a plurality of processors, a plurality of I/O devices and a memory, said memory including a plurality of memory buffers, wherein said I/O system performs a) data transfer between said plurality of I/O devices and the memory, b) data transfer within the memory and c) task scheduling and I/O requests handling for I/O operations executed on said plurality of I/O devices, said I/O system comprising: memory interface means a): for transferring a continuous block of a plurality of data values between the memory and the I/O system; and b): responsive to a control signal for i) receiving said continuous block of said plurality of data values from said memory beginning at a starting address in said memory, ii) modifying only selected data values of said continuous block of said plurality of data values received from said memory to create a continuous block of a further plurality of data values, and iii) replacing, beginning at said starting address, said continuous block of said plurality of data values in said memory with said continuous block of said further plurality of data values; I/O unit (IOU) means for queuing said I/O requests for said I/O operations as said I/O requests are received, selecting one of a plurality of paths within said I/O system for each of said I/O operations, collecting statistics on operation of said plurality of I/O devices and maintaining a list of said plurality of I/O devices; data transfer unit (DTU) means for moving data among said plurality of memory buffers responsive to commands from said I/O unit means; task control unit (TCU) means for maintaining the status of tasks on the system and for signalling each one of said plurality of processors to execute a respective one of said tasks which is in an executable state; and channel manager unit (CMU) means for receiving data from channels associated with said plurality of I/O devices and for transferring said data to said memory interface means.
	
	Pulsipher (US 7093259 B2) describes a computer implemented method for processing a work request for execution of work in a networked multi-processor computing environment in which work is distributed between multiple processors, comprising: receiving a file that represents a work request, said work request specifying a job, said job comprising a first task; wherein said job comprises an aggregation of executable commands and wherein said first task comprises at least one of said executable commands; interpreting said work request to automatically establish a job data structure for said job; interpreting said work request to automatically establish a first data storage structure for said first task; interpreting said work request to automatically establish a parent-child relationship between said job data structure and said first data storage structure such that said first data storage structure is a child of said job data structure; establishing a hyperlink mechanism between said job data structure and said first data storage structure based on said first data storage structure being a child of said job data structure and for traversing between said job data structure and said first data storage structure; causing said first task to be executed; and causing log information pertaining to execution of said first task to be stored in said first data storage structure.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an apparatus, comprising: shared by a plurality of different types of data systems, each of the plurality of different types of data systems and the acquisition controller implementing an acquisition specification that defines an interface allowing the data systems and acquisition controller to interact. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a method, comprising, via a processor of a computing device executing an acquisition controller: shared by a plurality of different types of data systems, each of the plurality of different types of data systems and the acquisition controller implementing an acquisition specification that defines an interface allowing the data systems and acquisition controller to interact, the acquisition system configured. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-20 are allowed due to their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 9, 2022